IN THE SUPREME COURT OF IOWA
                              No. 15–1081

                           Filed April 7, 2017


IOWA SUPREME COURT COMMISSION
ON THE UNAUTHORIZED PRACTICE OF LAW,

      Appellee,

vs.

RAYMOND WILLIAM SULLINS,

      Appellant.



      Appeal from the Iowa District Court for Emmet County, Duane E.

Hoffmeyer, Chief Judge.



      Disbarred attorney appeals district court order enjoining him from

the unauthorized practice of law.     DISTRICT COURT INJUNCTION

AFFIRMED.



      Raymond William Sullins, pro se.



      N. Tré Critelli of Iowa Supreme Court Commission on the

Unauthorized Practice of Law, Des Moines, for appellee.
                                      2

WATERMAN, Justice.

        In this appeal, we must decide whether a disbarred attorney

engaged in the unauthorized practice of law when he took a partial

assignment of a judgment for back-due child support from a friend who

owed him money and they both pursued collection in the same court

proceedings.       Nonlawyers can represent themselves in court to pursue

collection on claims they wholly own by assignment. But a nonlawyer

cannot represent another party in court. After a bench trial, the district

court found this former lawyer engaged in the practice of law because his

friend stood to receive part of the recovery on the assigned claim, and he

helped her pursue collection of her own claims.         We reach the same

conclusion on our de novo review of the record and, therefore, affirm the

injunction entered by the district court.

        I. Background Facts and Proceedings.

        On our de novo review, we find the following facts.

        In 2012, Raymond Sullins met Sarita Henricksen, a woman living

in Earlham, Iowa.        They became friends, and he loaned her between

$24,000 and $28,000 by paying her living expenses for six months. This

case      arises      from    his   efforts    to    collect   money    her

ex-husband owed her.

        We revoked Sullins’s license to practice law in 2002.          Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins (Sullins III), 648

N.W.2d 127, 136–37 (Iowa 2002).           Sullins had previously received an

admonishment, two public reprimands, and a license suspension of one

year.    See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins

(Sullins II), 613 N.W.2d 656, 656, 657 (Iowa 2000) (per curiam)

(suspending license); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Sullins (Sullins I), 556 N.W.2d 456, 456, 457 (Iowa 1996) (reprimanding
                                     3

Sullins and noting prior reprimand and admonishment).           When we

suspended his license due to trust account violations and neglect of four

client matters, we stated Sullins was “unwilling or unable to discharge

the duties required in the practice.” Sullins II, 613 N.W.2d at 656. When

we later revoked his license for neglect of another six client matters and

additional trust account violations, we stated,

            We must bear in mind the purposes of attorney
      disciplinary proceedings which include: protecting the courts
      and the public from persons unfit to practice law, vindicating
      public confidence in the integrity of our system of justice,
      assuring the public the courts will maintain the ethics of the
      profession, and deterring other lawyers from similar
      misconduct. The evidence clearly shows Sullins should not
      practice law. His conduct reflects a deep misunderstanding
      of his obligations as a lawyer and disrespect for this entire
      profession. We find the seriousness of these violations
      warrant revocation of his license to practice law.

Sullins III, 648 N.W.2d at 136 (citation omitted).       Sullins remains

disbarred.

      In 1989, Sarita and her husband, Jim Henricksen, obtained a

divorce in Oklahoma. The Oklahoma decree ordered Jim to pay Sarita

child support for their two children, born in 1984 and 1987, respectively.

Jim failed to pay much of his child support, resulting in a substantial

arrearage. Jim’s parents owned farmland in Iowa and died two decades

after his divorce.   Jim stood to receive a sizeable inheritance.      On

October 5, 2012, a probate petition was filed in the Iowa District Court

for Emmet County to administer Jim’s father’s estate. Two months later,

another probate petition was filed to administer Jim’s mother’s estate.

The combined estates included property valued at over $2.4 million.

      In August 2013, Sullins began giving Sarita money for her living

expenses after she lost her teaching job. Sullins loaned Sarita money for

her mortgage payment, utility bills, car payment, student loan payment,
                                     4

groceries, medical bills, medication bills, veterinarian bills, and other

expenses.   Sometimes he paid her bills directly.     Sullins estimated he

paid Sarita about $2000 monthly.         Sullins knew Sarita’s ex-husband

owed her money. He told Sarita that he wanted an assignment of part of

her interest in the support judgment, to repay the money he loaned her

or spent on her behalf.    Sarita agreed to the assignment.     Sarita and

Sullins disagree about whether he planned to remit to her amounts

collected on the assigned claims above what she owed him.

      A. Proceedings to Secure Child Support Payments. In October,

Sullins and Sarita met with attorney Phil Redenbaugh in Storm Lake

about collecting the back-due support payments. Redenbaugh agreed to

review the documents Sarita brought and advise her about how to

proceed. Because Redenbaugh was a long-time family friend of Sarita,

he told her he would not charge for his services.         Sullins informed

Redenbaugh of his intent to take an assignment and enter the action to

secure the funds. Redenbaugh told Sarita she may be able to “join in”

whatever Sullins filed.    Redenbaugh asked Sullins to send him any

documents before filing so he could review them and determine whether

he was comfortable with Sarita joining.

      Redenbaugh gave Sarita the impression that recovering the

back-due child support would be simple.         She told Sullins after the

meeting she did not “want to be imposing on Phil any more than what

[she had] to” and “if it’s so easy, why [couldn’t she] do it [herself]?” She

asked what “join in” meant. Sullins introduced her to Jerry Wieslander,

an attorney friend, to help her. Sarita spoke with Wieslander by phone.

On October 9, Sarita sent a letter and a copy of the Oklahoma divorce

decree to the clerk of Emmet County, claiming a portion of Jim’s

inheritance. Five days later, the clerk filed a notice of foreign judgment,
                                             5

captioned    “Sarita    Henricksen      v.       Jim    Henricksen,   Emmet   County

No. TJCV018129.” Two months later, Sarita asked the clerk to issue a

writ of general execution to the sheriff in the amount of $353,819.10 plus

interest.   The writ was issued December 30.                 On the estate executor’s

application, the court scheduled a “Hearing of Priority of Claims” on

March 3, 2014.        Shortly before the hearing, the executor requested a

continuance until March 17, which the court granted.

      Sullins and Sarita filed a number of legal documents on March 3. 1

Each of them signed and filed their respective documents “pro se,”

unrepresented by counsel.

      In the matter of Henricksen v. Henricksen, Sarita filed a

handwritten,    unnotarized        document            entitled   “ASSIGNMENTS    OF

JUDGMENTS IN CASE #TJCV018129,” purportedly assigning to Sullins

her support judgments for the years 1987, 1988, and 1989. The filing

stated:

      Sarita Henricksen for good and valuable consideration
      receipt of which is hereby acknowledged assigns the
      following judgments to Ray Sullins:
      All support judgments for 1987, 1989 [sic], and 1989 in the
      Oklahoma decree in Emmet County Iowa in case
      #TJCV018129.

The assignment was signed by Sarita but not dated. The document did

not mention any release of Sarita’s indebtedness to Sullins or what was

paid for the assignment.

      Sullins the same day filed a typewritten “APPLICATION FOR

ORDER UNDER SECTION UNDER SECTION [sic] 252K.305(2)(f) AND (g)

CODE OF IOWA” as “assignee of Sarita Henricksen.” Sullins sought to



      1Wieslander   had died a month earlier on February 2.
                                        6

levy on real estate Jim was going to inherit. Sarita filed a handwritten

document    bearing    the    same    caption,   including    the same     error:

“APPLICATION FOR ORDER UNDER SECTION UNDER SECTION [sic]

252K.305(2)(f) AND (g) CODE OF IOWA.”                    Sarita joined Sullins’s

application. Sarita’s motion was filed at 10:03 a.m., four minutes before

Sullins’s motion.

      In the estate proceedings, Sullins filed a typewritten “RESISTANCE

TO MOTION TO CONTINUE HEARING ON CLAIMS AND REQUEST FOR

ORDER” as “assignee of Sarita Henricksen” at 10:08 a.m.               This filing

incorrectly put a space in the caption, “ES PROO9643,” and used capital

“O”s instead of zeros.        Three minutes earlier, Sarita had filed a

handwritten “RESISTANCE TO MOTION TO CONTINUE HEARING ON

CLAIMS AND REQUEST FOR ORDER” bearing the same errors in the

caption. Sarita requested to join Sullins’s motion.

      On March 17, the district court held the hearing of priority of

claims under section 252K.305. Sarita did not appear. Sullins reported

she attempted to call into the hearing but could not get through. Sullins

appeared and claimed the assignment gave him standing to participate in

the action. He made arguments in support of both of their claims.

      B. Proceedings Regarding the Unauthorized Practice of Law.

On   August   13,     the    Iowa    Supreme     Court    Commission    on   the

Unauthorized Practice of Law (Commission) filed a complaint in the Iowa

District Court for Emmet County pursuant to Iowa Court Rule 37.2. The

complaint alleged the Commission had reasonable cause to believe

Sullins was practicing law without a license.        The Commission alleged

Sullins committed the following acts constituting the practice of law:

      a.    The drafting and filing of legal documents in two
            matters in Emmet County:
                                    7
            i.    In Sarita Henricksen v. Jim Henricksen, Emmet
                  Cnty. No. TJCV018129; and
            ii.   In the Matter of the Estate of Darlene
                  Henricksen, Emmet Cnty. Probate Docket
                  ESPR009643
       b.   The representation of the legal interests of Sarita
            Henricksen in the above captioned matters.

The Commission did not contest the validity of Sarita’s assignment.

However, it pointed out this complaint was not the first instance of

Sullins attempting to use assignments to represent another person.

Four years earlier, Sullins had received a cease and desist letter from the

Commission after obtaining an assigned interest and attempting to use it

to represent other parties.    See Daggy v. Mersch, No. LACV–017595,

Ruling on Mot. to Recuse, (Iowa Dist. Ct. for Humboldt Cty. filed July 20,

2010).

       The Commission requested the district court enter a “permanent

injunction prohibiting [Sullins] from engaging in activities which

constitute the unauthorized practice of law, including but not limited to

the use of legal assignments of interest as a means for representing the

legal interests of others.” On October 31, the district court held a show-

cause hearing pursuant to Iowa Court Rule 37.2(2).       The Commission

argued the matching incorrect captions and near-simultaneous filings by

Sullins and Sarita indicated Sullins either drafted Sarita’s filings or

allowed her to copy his filings.        The Commission asserted Sullins

represented Sarita’s interests by advising her on the significance of the

documents. It also alleged Sullins represented Sarita’s interests at the

hearing on March 17 because all of his arguments were in support of her

interest in the payments.       Sullins admitted most of the factual

allegations but disagreed they constituted the unauthorized practice of

law.
                                          8

        The district court issued a ruling that stated,

        Based on the pleadings and the testimony at the show-cause
        hearing, it is still unclear whether Sullins advised Sarita on
        how to draft [her filings]. Thus, pursuant to Rule 37.2(3),
        the Court will order a bench trial on the issue. However, the
        pleadings and testimony also fail to substantiate the
        Commission’s claim that Sullins improperly filed Exhibits 8
        and 10. Thus, the Court will deny the Commission’s request
        for a permanent injunction on that basis.

The district court credited Sullins’s explanation for the simultaneous

filing times: he had driven Sarita to the courthouse on March 3 and they

had filed them together. But the court noted inconsistencies in Sarita’s

and Sullins’s recollections about the drafting of the motions.                It also

raised concerns that Sullins planned to secure the judgment and remit a

portion back to Sarita. Because Sullins could not identify what he paid

Sarita for the assignment, the district court could not determine whether

the assignment was “less than, equal to, or exceeding the value” of

Sullins’s expenditures. The court denied the Commission’s request for

injunction and set the matter for bench trial pursuant to Iowa Court

Rule 37.2(3). 2
        On April 16, 2015, the court held a bench trial. Sullins appeared

pro se.     Sullins and Sarita testified.      Sarita testified Redenbaugh had
typed the assignment, while Sullins testified it was definitely “not”

Redenbaugh, although he could not say who did. Sarita testified Sullins

had given her between $24,000 and $28,000, and the assignment was



        2Rule     37.2 provides,
               If it appears that the facts are incapable of being adequately
        developed at a summary hearing, the matter may be set for trial before
        that judge, who shall hear the evidence and make findings of fact in an
        appropriate dispositional order.
Id. r. 37.2(3).
                                            9

intended to repay that debt. But Sarita estimated the assignment was

worth about “a third of a million” dollars. Sarita testified she expected to

receive funds collected above what she owed Sullins:

             Q. Why would you assign Mr. Sullins that much
       money if he only paid you $28,000? A. Because I wanted
       the rest of it.
              ....
             Q. So there is a difference between the $300,000 and
       the $28,000, isn’t there? A. Yes.
              Q. But according to this assignment, you assigned Mr.
       Sullins all of that judgment for those three years? A. . . .
       [W]ell, then I don’t know that this was written correctly then.
             Q. Okay. If Mr. Sullins recovered more money than
       the $28,000, would you expect him to give it back to you?
       A. Yes.

By contrast, Sullins testified any amounts he collected on the assigned

three years were his to keep, including any amount recovered over what

she owed him. He testified he selected the years for the assignment after

calculating the recovery that would roughly equal what Sarita owed him.

He stated Sarita told him, “[I]f it comes out to a little bit more, . . . I’m

certainly not going to be concerned.”            Sullins did not advise Sarita to

speak to an attorney before making the assignment.                        In fact, the
assignment entitled Sullins to collect more than Sarita owed him. 3

         3There is conflicting testimony on the value of the assignment. As noted, Sarita

testified the assigned three years were worth about “a third of a million dollars.” At the
priority hearing in probate court, Sullins testified as follows:
               MR. SULLINS: She assigned to me the child support judgments
       out of the Oklahoma decree for the years 1987, ’88, and ’89. And that’s
       in the court file. That assignment—
              THE COURT: What years?
              MR. SULLINS: 1987, 1988, and 1989.
              THE COURT: And how much are those claims for each year?
               MR. SULLINS:       The child—the child support claims, those
       judgments are about $4,200 a year, for that which is designated
       specifically child support. Then there are child—strike that. There are
                                          10

       Sarita testified she drafted the joinders herself based on prior

advice from Redenbaugh and Wieslander, and that Sullins advised her as

to the joinders’ legal significance. She testified she did not look at any

document prior to drafting the joinders, including Sullins’s filings.

Sullins, on the other hand, recalled, “I—I don’t like to be in a position of

really disputing directly testimony of Ms. Henricksen today, but she did

in fact have copies of the motion and the resistance that I had prepared,

and she copied those captions because that’s exactly what Jerry told her

to do.”

       On May 21, the district court entered an order granting the

Commission’s request for permanent injunction.                     Because of the

potential “windfall” to Sullins, the district court credited Sarita’s

explanation that some of the funds Sullins recovered would be remitted

back to her. The court “believe[d] Sarita was attempting to get her back

child support ‘on the cheap’ utilizing this assignment and a disbarred

________________________
       day care judgments, as well, which are also child support judgments as
       characterized in the Oklahoma decree.
The Iowa writ of execution on the judgment indicates that Jim was ordered to pay
Sarita $658 monthly. Three years of monthly backpayments at that rate total $23,699
without interest. Simple interest accrued at ten percent annually. See Lee v.
Volkswagen of Am., Inc., 743 P.2d 1067, 1069 (Okla. 1987) (quoting Okla. Stat. tit. 12,
§ 727 (Supp. 1986)). With accrued interest, that amount would have increased to
$82,947 by March 2014, when the assignment was filed in probate court.
        But the Oklahoma divorce decree filed April 10, 1989, contradicts Sullins’s
testimony that Jim owed Sarita substantial unpaid child support for 1987–1988
because that decree specifically awarded only $1974 for “temporary arrearage.” The
decree also awarded $500 for attorney fees and $109 in court costs. Those sums, plus
payments for the remaining eight months of 1989 ($658 monthly), total $7849. With
accrued interest, the amount Sullins potentially could have collected on the assignment
had increased to $28,320 by May 2015, when the district court conducted its bench
trial on the Commission’s complaint against Sullins. We need not resolve the conflicts
in the evidence to specifically determine the value of the assigned claim (the amount
Jim owes Sarita for 1987–1989 with accrued ten percent interest) because we find even
the lowest amount supported by the evidence exceeds the $24,000–$28,000 Sarita owed
Sullins.
                                      11

lawyer.” The court further noted the discrepancies between Sarita’s and

Sullins’s accounts about the drafting of the documents.           The district

court found,

      Ray was in his assignee capacity taking action to protect,
      enforce or defend the legal rights of another; namely, Sarita.
      The court finds he advised Sarita regarding legal matters
      specifically including, but not limited to, the assignment,
      prepared court pleadings which he permitted Sarita to join in
      and made appearances in court on ‘their’ claims.

The court also pointed out that “Ray testified he used his judgment and

knowledge of the legal process to project how long it may take for the

case to be resolved and money received and balanced that against

expenses he may be asked to pay.”             The court concluded Sullins

“engaged in the practice of law” and entered a permanent injunction.

      Sullins appealed, arguing the district court erred by (1) allowing

the Commission to prosecute claims outside the pleadings, and (2)

concluding Sullins engaged in the unauthorized practice of law.

      II. Scope of Review.

      “A request for an injunction invokes the district court’s equitable

jurisdiction.” Iowa Supreme Ct. Comm’n on Unauthorized Practice of Law

v. A–1 Assocs., 623 N.W.2d 803, 805 (Iowa 2001) (quoting Sear v. Clayton

Cty. Zoning Bd. of Adjustment, 590 N.W.2d 512, 515 (Iowa 1999)). Our

review is de novo. Id. Although we are not bound by the district court’s

findings of fact, “[w]e give weight to” them, “especially when considering

the credibility of witnesses.”   Matlock v. Weets, 531 N.W.2d 118, 121

(Iowa 1995). “As difficult as it is to assess credibility of live testimony, it

is more difficult to assess credibility from a cold transcript.”         In re

Marriage of Woodward, 228 N.W.2d 74, 75 (Iowa 1975) (quoting Zaerr v.

Zaerr, 222 N.W.2d 476, 477 (Iowa 1974)). Our deference to the district

court is particularly important on close questions of fact. In re Marriage
                                     12

of Udelhofen, 444 N.W.2d 473, 474 (Iowa 1989) (deeming deference

“especially strong” when “the case turns . . . upon the implications of the

words and actions of the parties” because “a trial court, as first-hand

observer of witnesses, holds a distinct advantage over an appellate

court”).

      III. Analysis.

      We must decide whether Sullins was representing Sarita in the

collection efforts. If so, he engaged in the unauthorized practice of law.

In his telling, he was simply pursuing collection on a claim he owned by

assignment.     The district court found otherwise after hearing the live

testimony of both Sullins and Sarita. On the key disputed factual issue,

the district court found Sarita more credible than Sullins and found that

he was to repay her any amount collected on his assigned claim that

exceeded what he had loaned her for living expenses.        Based on our

de novo review, we agree and affirm the injunction.

      We      first   address   whether   the   Commission’s      pleadings

encompassed the violations found by the district court. We conclude the

pleadings adequately notified Sullins of the claims adjudicated. Next, we

review caselaw addressing when a nonlawyer pursuing collection on

assigned claims in court engages in the unauthorized practice of law. We

conclude Sullins crossed the line by pursuing collection for Sarita. Then

we address restrictions on drafting and legal assistance by one

nonlawyer to another. We conclude Sullins crossed the line by assisting

Sarita with her own court filings.

      A. Due Process.       Sullins argues the district court followed an

improper procedure because it “sua sponte interjected issues into the

proceedings.”     Sullins argues the Commission’s complaint only alleged

Sullins “draft[ed] and fil[ed]” legal instruments for Sarita.   The district
                                       13

court nonetheless evaluated whether “Sarita drafted [the filings] . . . at

Sullins’[s] direction,” or whether “Sullins advised Sarita on how to draft

these exhibits.” Because the complaint did not allege Sullins “directed”

or “advised” Sarita, Sullins contends the consideration of these issues

was improper. Sullins further argues the district court should not have

considered whether Sullins “engaged in the unauthorized practice by

taking Sarita’s assignment with the intent to remit part of the recovery to

her” because the complaint only alleged he “represent[ed] . . . the legal

interests of Sarita.” We reject these challenges.

        The Commission is charged with “considering, investigating, and

seeking the prohibition of matters pertaining to the unauthorized

practice of law and the prosecution of alleged offenders.”        Iowa Ct. R.

38.1.    After conducting an investigation into any alleged unauthorized

practice of law, the Commission may “initiate an action pursuant to Iowa

Ct. R. 37.2.” Id. r. 38.7(3). Rule 37.2 states,

               37.2(1) If the commission has reasonable cause to
        believe that any person who has not been admitted to
        practice law within this state is engaged in the practice of
        law or holding out to the public that the person is qualified
        to provide services constituting the practice of law in this
        state, the commission may file a verified complaint with the
        clerk of the district court in any county in which the
        unauthorized practice is alleged to have occurred.
              37.2(2) The complaint shall be filed with the clerk of
        the district court, be given a docket number, and be
        captioned in the Iowa District Court for ___________ County.
        The commission shall be designated as the complainant.
        The respondent shall be named and designated as the
        respondent. The complaint shall be presented to the chief
        judge of the judicial district for entry of an order to be served
        on the respondent requiring that person to appear before the
        court and show cause why that person should not be
        enjoined from such activity. The show-cause hearing shall
        be held before the chief judge or another judge designated by
        the chief judge.
                                     14

Id. r. 37.2(1)–(2).    The Commission filed a verified complaint in

accordance with this rule after investigating Sullins’s activities.

      “Iowa is a notice pleading state.” Rieff v. Evans, 630 N.W.2d 278,

292 (Iowa 2001). Only “facts sufficient to apprise the defendant of the

incident must be included in the petition in order to provide ‘fair notice’

of the claim asserted.”    Id. (quoting Schmidt v. Wilkinson, 340 N.W.2d

282, 283 (Iowa 1983)).       “A petition complies with the ‘fair notice’

requirement if it informs the defendant of the incident giving rise to the

claim and of the claim’s general nature.” Rees v. City of Shenandoah,

682 N.W.2d 77, 79 (Iowa 2004)).       A petition need not allege a specific

legal theory, so long as it meets the “fair notice” requirement. Rieff, 630

N.W.2d at 292.

      The purpose of the verified complaint is to set forth “reasonable

cause to believe” an individual is engaged in the unauthorized practice of

law, sufficient to allow the district court to require the individual to

appear at a show-cause hearing. Iowa Ct. R. 37.2(1)–(2). To that end,

the Commission concedes the complaint must be more detailed than the

typical “notice pleading” used in civil matters. See GE Money Bank v.

Morales, 773 N.W.2d 533, 537 (Iowa 2009) (interpreting statute requiring

a “verified account” and noting that “[i]f . . . the verified account

substantiates the plaintiff’s claim, the court should enter judgment

against the defendant” (emphasis added)); ITT Fin. Servs. v. Zimmerman,

464 N.W.2d 486, 488 (Iowa Ct. App. 1990) (stating verified complaint

must provide the court with “information sufficient to compute the

amount to which the creditor claims to be entitled” under Iowa

Consumer Credit Code).

      This complaint meets the standard of pleading required under rule

37.2 by providing information sufficient to give the court reasonable
                                    15

cause to believe Sullins engaged in the unauthorized practice of law. It

alleged Sullins engaged in the unauthorized practice of law in three

particulars: (1) the drafting of legal documents, (2) the filing of legal

documents, and (3) the representation of the legal interests of Sarita. It

detailed the factual basis for its claims in over twenty paragraphs and

submitted twelve exhibits in support. The complaint was notarized. See

e.g., State v. Phippen, 244 N.W.2d 574, 575 (Iowa 1976) (construing a

verified complaint as one that bears a statement under oath).           The

Commission’s verified complaint provided sufficient information to

substantiate its claims.

      We also conclude the district court did not sua sponte interject

issues into the proceeding. The district court evaluated whether Sullins

“directed” or “advised” Sarita about drafting her filings. This falls within

the complaint’s allegation that Sullins “drafted” documents. Nor was the

claim Sullins planned to remit funds to Sarita outside the pleadings; that

claim is encompassed within the allegation that Sullins attempted to

represent her legal interests. See Bump v. Barnett, 235 Iowa 308, 313,

16 N.W.2d 579, 582 (1944) (prohibiting using assignment to render legal

services to another). The complaint need not plead specific legal theories

to give Sullins fair notice. We find no due process violation.

      B. Sullins Engaged in the Unauthorized Practice of Law.           On

our de novo review, we agree with the district court’s determination that

Sullins engaged in the unauthorized practice of law. Sarita, a nonlawyer,

owed Sullins, a disbarred lawyer, between $24,000 to $28,000.           She

provided him an assignment of her Oklahoma judgment against her

ex-husband Jim for three years of child support (1987, 1988 and 1989)

that with accrued statutory ten percent interest exceeded the amount

Sarita owed Sullins. The assignment was silent as to the consideration
                                    16

paid and included no language extinguishing Sarita’s debt to Sullins.

Sarita retained her interest in the Oklahoma judgment for other years.

Jim was poised to inherit Iowa farmland from his deceased parents worth

several million dollars.    Sarita planned to piggyback on Sullins’s

collection efforts in the probate proceedings and expected to receive any

amount Sullins collected above what she owed him. Essentially Sullins

represented both Sarita’s interest and his own in pursuing collection of

the child support Jim owed.     Their arrangement was akin to a lawyer

working a collection case on a contingent, percentage fee.         Sullins

thereby practiced law after his license had been revoked.

      Our court has the “authority to define and regulate the practice of

law” in Iowa. Iowa Supreme Ct. Comm’n on Unauthorized Practice of Law

v. Sturgeon, 635 N.W.2d 679, 681 (Iowa 2001).          Although we have

“refrained from attempting an all-inclusive definition of the practice of

law,” we have stated it includes,

      representing another before the courts; giving of legal advice
      and counsel to others relating to their rights and obligations
      under the law; and preparation or approval of the use of legal
      instruments by which legal rights of others are either
      obtained, secured or transferred even if such matters never
      become the subject of a court proceeding.

Comm. on Prof’l Ethics & Conduct v. Baker, 492 N.W.2d 695, 701 (Iowa

1992) (quoting Iowa Code of Prof’l Responsibility EC 3–5 (emphasis

added)). “[P]rofessional judgment lies at the core of the practice of law.”

Id.   When lawyers determine “what the issues are and use their

knowledge of the law to solve them in an ethical way,” they exercise

professional judgment. Id. When an unlicensed person goes beyond the

role of a “scrivener” and engages in analysis of legal information, he or

she practices law. Sturgeon, 635 N.W.2d at 684.
                                    17

      1. Representing another’s interest by assignment as unauthorized

practice of law. Using an assignment to render legal services to others

has long been considered the unauthorized practice of law in Iowa. See

Barnett, 235 Iowa at 313, 16 N.W.2d at 582.         W. Thomas Barnett, a

nonattorney, contracted with “various creditors to collect their accounts

on a commission basis” by having the creditors assign him the claim and

“bringing suit . . . as assignee” on a pro se basis. Id. at 309, 16 N.W.2d

at 580. On appeal from the district court’s injunction, Barnett argued

such a practice was authorized. Id. at 312, 16 N.W.2d at 582. He noted

that statutes allowed “the assignment of a claim or debt and vest[ed] the

assignee with the right to maintain action thereon in his own name” and

that “a party may try his own case even in a court of record.” Id. We

held using an assignment to secure collection for third parties

constituted the practice of law:

      Undoubtedly one might for example engage in the business
      of buying claims as investments and might take assignments
      of them to himself and maintain actions thereon in his own
      name. But when he does not purchase the claims and only
      takes colorable assignment of them so he may render or
      cause to be rendered legal service to others and holds
      himself out as engaged in such practice, it is a quite different
      matter. In one case he is dealing in property on his own
      account, in the other he is selling service and merely
      adopting the guise of an investor to conceal the real nature
      of his operations.

Id. at 313, 16 N.W.2d at 582.        We cautioned if Barnett was truly

representing himself, his right to proceed pro se was “unquestionable.”

Id. But when he placed his action in his own name “so as to enable him

to render service to that other under the pretext of trying his own case,”

he engaged in the unauthorized practice of law.       Id.    We affirmed the

district court’s injunction. Id. at 318, 16 N.W.2d at 585.
                                     18

      We reaffirmed this principle over sixty years later in A–1

Associates, 623 N.W.2d at 803. A–1, a debt collection agency, received

assignments from creditors, collected on the debts pro se, and then

remitted the recoveries to the creditors after deducting a thirty to fifty

percent fee as compensation.      Id. at 804.   We held such assignments

constituted the unauthorized practice of law because they involved

representation of another’s legal interest.     Id. at 808.   A–1 effectively

pursued legal claims on its own behalf and on behalf of the creditors:

            The assignment form executed by A–1’s clients
      purports to transfer absolutely all right, title, and interest in
      described accounts receivable owned by A–1’s clients. If
      such instrument actually meant what it said, it would come
      within the ordinary meaning of assignment—a transfer of the
      assignor’s entire interest or rights in the property. . . .
              A–1’s claimed status as a bona fide assignee is
      defeated under this record, however, because the
      assignment—though absolute in form—is, in fact, a transfer
      intended primarily to secure payment for services rendered.
      This is demonstrated by the fact that A–1 pays nothing for
      the purported “assignment.” The letter accompanying the
      “assignment” confirms that the creditor will receive the
      proceeds of any recovery less a fixed sum representing A–1’s
      commission for its services. In the case of small claims
      litigation, those services are indisputably legal in nature.

Id. (citations omitted). When an individual uses an assignment and pro
se litigant status to represent another, the individual renders legal

services and engages in the unauthorized practice of law. See id.

      Other courts have reached the same conclusion: a nonlawyer

cannot use an assignment “as a subterfuge to enable [a party] to indulge

his overwhelming desire to practice law, without complying with the

requirements for admission to the bar.” Biggs v. Schwalge, 93 N.E.2d

87, 88 (Ill. App. Ct. 1950); see also Todd v. Franklin Collection Serv., Inc.,

694 F.3d 849, 851–52 (7th Cir. 2012) (“By attempting to litigate

Fletcher’s claims through the guise of an assignment, Todd sought to
                                        19

practice law without a license.”); In re Brooms, 447 B.R. 258, 266 (B.A.P.

9th Cir. 2011) (“If Jorgenson retained any interest in the Judgment or

any recovery thereon, then Carter was engaging in the unauthorized

practice of law by representing another party when he is not a licensed

attorney.”), aff’d, 520 F. App’x 569 (9th Cir. 2013); In re UPL Advisory Op.

2002–1, 591 S.E.2d 822, 823 (Ga. 2004) (per curiam) (“[I]f the purported

assignment from the physician is purely for the purpose of debt

collection on the physician’s behalf . . . , then the assignment is nothing

more than a means through which the collector is representing the

physician.”); In re Mills, 23 Haw. 224, 227 (1916) (“[Claims] that were

assigned . . . [through an agreement] he would undertake collection of

same and if successful pay to the assignor a stated sum . . . constituted

an evasion of the judgment of disbarment . . . .”); Toledo Bar Ass’n v.

Ishler,     339   N.E.2d   828,   830   (Ohio    1975)     (per curiam)   (stating

assignments were a “devious scheme” that was “contrived to circumvent

the . . . order of this court indefinitely suspending him from the practice

of law”).

      The problem often arises when a business attempts to circumvent

rules requiring corporate representation by assigning its interests to a

shareholder, who then proceeds pro se. See In re Thomas, 387 B.R. 808,

815 (D. Colo. 2008) (collecting cases “demonstrating that courts will look

past legal title to determine whether a pro se purported assignee is

circumventing      rules   and    statutes   requiring   that   corporations   be

represented by counsel in legal proceedings”).           Here, the district court

properly looked behind the assignment and determined that Sullins was

effectively representing Sarita because she would receive amounts

collected beyond what she owed him. A contrary conclusion would allow

Sullins to practice law through the artifice of an assignment.
                                    20

      “Although our state law allows pro se litigants to represent their

own claims, it does not authorize pro se litigants to prosecute the claims

of others.” Yulin Li ex rel. Lee v. Rizzio, 801 N.W.2d 351, 360 (Iowa Ct.

App. 2011). In Rizzio, the court of appeals held a parent pursuing a loss-

of-consortium claim may represent himself, but not his minor child. Id.

at 359–60. Yulin Li, a nonlawyer, filed a district court lawsuit against a

babysitter alleging her negligence injured his son Gordon.     Id. at 353.

His petition included two counts, one for Gordon’s injury and pain and

suffering, the other for Yulin’s loss of “society and services of a healthy

child.” Id. Yulin represented both Gordon and himself, “acting pro se for

his own claim and as next friend on behalf of Gordon.” Id. The court of

appeals concluded Yulin engaged in the unauthorized practice of law,

stating, “Yulin’s action—namely trying a personal-injury case on behalf

of his son—required the exercise of professional judgment.” Id. at 360.

Our laws allowing self-representation do not authorize a pro se litigant to

exercise professional judgment on behalf of another, even within the

same proceeding. Id.; see also Bergantzel v. Mlynarik, 619 N.W.2d 309,

313 (Iowa 2000) (negotiating an uninsured motorist settlement on behalf

of another constituted unauthorized practice of law).

      We prohibit unlicensed persons from practicing law for good

reason. “[E]very man is entitled to receive legal advice from men skilled

in law, qualified by character, sworn to maintain a high standard of

professional ethics, and subject to the control and discipline of the

court.” Bump v. Dist. Ct., 232 Iowa 623, 639, 5 N.W.2d 914, 922 (1942).

Securing and litigating assignments that result in recovery for both the

assignee and assignor results in the public being cheated, “either by

receiving incompetent and unethical advice, or by being served by

lawyers who are not disinterested, whose real client is not the person
                                     21

advised but the entrepreneur furnishing the services.” Id. (quoting Am.

Bar. Ass’n, 66 Proceedings of Am. Bar Ass’n 268 (1941)). Such concerns

are   not    implicated   when   a   party   has    independent,    licensed

representation.   Hauge Assocs., Inc. v. McGriff, 666 N.W.2d 151, 152

(Iowa 2003) (per curiam) (“The considerations involving the unauthorized

practice of law [with assignments] do not exist in the present case

because Hauge Associates, Inc. was, at all times, represented by a

licensed attorney.”).     Nor are those concerns implicated when the

assignor retains no right of recovery and assigns all claims against the

target of collection. In that scenario, the assignee represents solely his or

her own interests and keeps one hundred percent of any recovery. But

that is not what we have here.

      We also conclude Sullins practiced law by advising Sarita about

the effect of her assignment and selecting what years to assign based on

his knowledge of accrued child support obligations and interest rates on

judgments.     See Office of Disciplinary Counsel v. Tagupa, No. 26762,

2016 WL 1219536, at *1 (Haw. Mar. 24, 2016) (determining suspended

attorney engaged in unauthorized practice by “interpreting relevant

statutes and case law, performing legal analysis and developing legal

strategies”); In re Disciplinary Action Against Ray, 610 N.W.2d 342, 346

(Minn. 2000) (per curiam) (concluding attorney engaged in unauthorized

practice while suspended when attorney accompanied friend to court and

advised on legal rights); In re Chavez, 1 P.3d 417, 424 (N.M. 2000)

(per curiam) (holding suspended attorney engaged in practice of law by

providing “advice and assistance” (quoting In re Herkenhoff, 931 P.2d

1382, 1384 (N.M. 1997) (per curiam)); Houts v. State ex rel. Okla. Bar

Ass’n, 486 P.2d 722, 725 (Okla. 1971) (“[S]election of forms by an
                                      22

attorney, filling in the blank spaces, and making no charge for the

service constitute[d] practice of law.”).

      Sullins was not engaged in assignments and debt collection as a

business enterprise like the assignees in A–1 or Barnett.          But the

“definitive issue,” is whether Sullins’s “actions required the exercise of

professional judgment on a legal issue or question that affected the

rights of a third party.”     Bergantzel, 619 N.W.2d at 313.     Here, the

district court credited Sarita’s testimony stating amounts Sullins

recovered over the debt would be remitted to her. Sarita, therefore, still

maintained an interest in the assigned claim.         We, too, credit her

testimony on that issue. The assignment nowhere provided that Sarita’s

indebtedness to Sullins was discharged. Every dollar he failed to collect

was a dollar she still owed him. Every dollar he collected above what she

owed him was money in her pocket.             Sullins therefore effectively

represented both his own interest and Sarita’s in pursuing collection

from the estates.     Each filing by Sullins ultimately aided Sarita in

collecting on the judgment. See Bump, 232 Iowa at 636, 5 N.W.2d at 920

(“[O]ne who, in a representative capacity, engages in the business of

advising clients as to their rights under the law, or while so engaged,

performs any act or acts either in court or outside of court for that

purpose, is engaged in the practice of law.” (quoting Liberty Mut. Ins. Co.

v. Jones, 130 S.W.2d 945, 954 (Mo. 1939) (en banc)).

      Even if Sarita would not receive extra amounts Sullins recovered

on his assigned claims, the two remain intertwined in their interests in

maximizing the recovery from the estates. Sarita was piggybacking on

his collection efforts. She needed a lawyers’ expertise to intercept her ex-
                                          23

husband’s inheritance from his parents’ estates. 4               Sullins and Sarita

effectively had a joint prosecution arrangement that poses potential

conflicts of interest.     The estates could attempt to buy off Sullins to

undermine Sarita’s collection efforts. If an estate offered to settle for the

exact amount Sarita owed Sullins, would he abandon efforts to collect

more? Or if he settled his assigned claims for less than Sarita owed him,

would he forgive her remaining indebtedness? Was he continuing to loan

her money or pay her bills? The testimony is in conflict on key points

and the key document—the assignment—is silent.                   Sullins could have

navigated around the grey areas by including explicit terms in the

assignment that discharged her indebtedness regardless of the amount

he collected.    He failed to include such a provision.            We construe the

assignment against Sullins, the disbarred lawyer, not against Sarita, his

debtor.

       Sullins was already on notice that he was prohibited from using

assignments to represent others. Four years before Sarita’s assignment,

the Commission sent Sullins a cease and desist letter when he engaged

in similar misconduct.        In Daggy v. Mersch, the Daggys asserted civil

claims against their farm tenants, the Mersches.               After their attorneys

withdrew, the Daggys had fourteen days to secure new counsel.

No. LACV–017595, Ruling on Mot. to Recuse.                 The Daggys executed a

partial assignment giving Sullins a legal interest in the claim. 5 Id. They


        4Sarita could have proceeded with a licensed attorney on a contingent or hourly

basis, with the lawyer paid from the recovery. She and Sullins chose to proceed without
separate representation through counsel of record for her in the probate proceedings.
We agree with the district court’s finding that she sought to save money by using a
disbarred attorney to represent her interests.
       5The  Daggy assignment is suspiciously similar to Sarita’s assignment. The
Daggy assignment states, “Mark C. Daggy and Lee Ann Daggy, for good and valuable
consideration, receipt of which is acknowledged, do hereby assign a 20% portion of their
                                         24

then filed a motion to add Sullins to the action, “suggest[ing] that Mr.

Sullins will be serving as ‘attorney’ for Plaintiffs due to the assignment

and his claimed status as a ‘pro se’ party.” Id. The defendants resisted,

claiming “the assignment represents nothing more than a poorly

disguised 20% contingent fee arrangement with an unlicensed attorney

attempting to get back into the courtroom under the guise of an

assignment, masquerading as a pro se litigant.” Id. The court found the

Daggys’ attempt to add Sullins as a party was untimely. Id. The court

further ordered Sullins to recuse himself from the action:

       In the opinion of this Court, to allow Mr. Sullins to proceed
       under the facts and circumstances as noted would be in
       total disregard of the earlier decision of the Iowa Supreme
       Court [revoking Sullins’s license] and would further sanction
       the unauthorized practice of law by a person not licensed to
       do so within the State of Iowa. This Court will not permit
       this to happen and so ORDERS.

Id.

       “We expect lawyers and judges to learn from their mistakes.” In re

Krull, 860 N.W.2d 38, 40 (Iowa 2015). And we expect former lawyers to

learn from their mistakes as well. See id. Sullins, by means of Sarita’s

assignment, once again represented another’s interest in collection
litigation and thereby engaged in the unauthorized practice of law.

       2. Drafting as unauthorized practice of law. “Giving legal advice,

directly or indirectly . . . concerning the application, preparation,

advisability or quality of any legal instrument or document or forms

thereof” constitutes the unauthorized practice of law. Baker, 492 N.W.2d

at 702 (quoting In re Fla. Bar, 215 So. 2d 613, 613–14 (Fla. 1968) (per

________________________
claims in this case to Ray Sullins.” Sarita’s assignment states “Sarita Henricksen for
good and valuable consideration receipt of which is hereby acknowledged assigns the
following judgments to Ray Sullins . . . .”
                                     25

curiam)).   This includes drafting pleadings and counseling clients on

which documents need to be filed.          Sturgeon, 635 N.W.2d at 683

(“Clearly, Sturgeon counseled clients on which documents they needed to

file, and this has been held to be the practice of law.”); Bump, 232 Iowa

at 631, 5 N.W.2d at 918 (“There is no question that the preparation of

pleadings . . . by one not a member of a bar constitutes the illegal

practice of law.”). It also includes the act of drafting a filing for another

and allowing that person to submit it under his or her own name. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rauch, 746 N.W.2d 262, 265

(Iowa 2008) (noting “ghostwriting” for a pro se party could be considered

practicing law).

      But a party does not practice law when he or she merely assumes

the role of a “scrivener.” Sturgeon, 635 N.W.2d at 684. In “ ‘determining

what is the unauthorized practice of law,’ ‘practical considerations and

common sense will prevail, not impractical and technical restrictions that

may hamper or burden the public interest with no reasonable

justification.’ ” Bergantzel, 619 N.W.2d at 316 (quoting In re Opinion No.

26, 654 A.2d 1344, 1354 (N.J. 1995)).        In Sturgeon, we drew a line

between unauthorized drafting and filling blanks on preprinted forms.

635 N.W.2d at 682. We explained drafting became unauthorized practice

when “data entry (either by typewriter or computer) crosses the line

between copying written information provided by the client and oral

solicitation of the information necessary to fill out the documents

selected by the preparer.” Id. LeRoy Sturgeon helped clients in his office

prepare Chapter 7 bankruptcy documents. Id. at 680. Sturgeon claimed

he “merely typed information, furnished by his clients, into preprinted

forms.” Id. at 682. But Sturgeon did more than that; he “drew on his
                                     26

knowledge and experience in bankruptcy matters” in representing

clients:

             Sturgeon conducted an initial interview to solicit
      information, which he then typed into the computer. He also
      advised clients to bring certain information with them to the
      interview. . . . Clearly, Sturgeon counseled clients on which
      documents they needed to file, and this has been held to be
      the practice of law.

Id. at 683.    We held “Sturgeon’s assistance in the preparation of

bankruptcy documents went far beyond the role of a scrivener and

constituted the unauthorized practice of law. Id. at 684.

      Considering    Sullins’s   services   from    this   perspective,    we

acknowledge there is no evidence Sullins physically drafted any filings for

Sarita. Sarita testified Redenbaugh or Wieslander instructed her about

how to draft her March 3 filings, and she wrote them herself at the

courthouse. The record reveals Sarita’s filings consisted of the caption

and one line in the body, stating she joined Sullins’s motions.           It is

apparent Sarita copied Sullins’s captions—typos included.          Although

Sullins did not physically draft Sarita’s filings, he guided her through his

own motions, which he suggested Sarita join. He acknowledged advising

Sarita with respect to her filings, including the legal effect of joining the

252K motion and the desirability of assigning certain years of her claim.

The record shows Sullins went beyond a mere scrivener of legal

information. He selected a particular course of action and advised Sarita

about its desirability and effects.         We believe this invokes the

professional judgment ordinarily used by one who is engaged in the

practice of law.
                                   27

      IV. Disposition.

      We affirm the district court’s determination that Sullins engaged in

the unauthorized practice of law and affirm the district court’s

injunction.

      DISTRICT COURT INJUNCTION AFFIRMED.